Citation Nr: 9917980	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a fracture-
dislocation of the right hip joint, claimed as secondary to 
the service-connected residuals of a fracture of the right 
femur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1979 to October 1981, 
and from October 1981 to August 1983.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied reopening the claim for service 
connection of a fracture-dislocation of the right hip joint 
secondary to service-connected residuals of a fracture of the 
right femur.  The Board notes that this issue was previously 
before the Board in May 1997 and has returned following a 
Remand for additional development consistent with new court 
precedent.  That development has been completed and the 
matter is ready for adjudication.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993). 

FINDINGS OF FACT

1. The RO, in a rating decision of October 1988, denied 
service connection for a postoperative right hip fracture-
dislocation on a direct and secondary basis.  Following 
notification of this adverse determination, the veteran 
did not file an appeal of this rating decision.

2. Evidence added to the record since the October 1988 RO 
decision includes private medical records, VA and other 
government treatment records, as well as the veteran's 
personal statements and testimony.  

3. This evidence does not bear directly and substantially 
upon the subject matter now under consideration (i.e., 
whether the veteran's fracture-dislocation of the right 
hip joint was either caused or aggravated by the service-
connected residuals of the fractured right femur), and is 
not so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1988 RO decision, which 
denied the veteran's claim of entitlement to service 
connection for status postoperative right hip fracture-
dislocation, which is final, is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied service connection for a 
postoperative right hip fracture-dislocation in October 1988, 
on the basis that there was no evidence of treatment, 
findings or a diagnosis of a fractured right hip in-service.  
The fractured right hip was incurred in a motor vehicle 
accident in May 1984, and was not due to or proximately the 
result of the veteran's service-connected residual fracture 
of the right mid one half femur.  The veteran did not appeal 
the rating decision.  That decision became final in October 
1989.  

The veteran filed a request to reopen his claim for service 
connection on a secondary basis in February 1992.  By a March 
1992 rating decision, the RO denied reopening the claim for 
service connection for residuals of a right hip.  The veteran 
asserted that had the surgical procedures performed on his 
fractured right femur, to include pin insertion, not been 
done, the right hip would not have been weakened and 
fractured in a subsequent motor vehicle accident.  The RO 
considered the veteran's causation evidence speculative, and 
noted that no cause and effect relationship had been shown 
between the service-connected fracture of the right femur and 
the fracture-dislocation of the right hip joint in the 
automobile accident.  Service connection was denied service 
connection on a direct and secondary basis.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d. 1380, 1383 (Fed.Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
October 1988 RO decision is summarized as follows: 

Service medical records reflect that the veteran sustained a 
fractured right femur in 1981 with surgical repair and 
frequent follow-up.  The veteran complained of right hip pain 
in-service.  The service medical records are silent as to 
treatment for or a diagnosis of a right hip fracture or 
dislocation in-service.  

A VA examination conducted in 1983 reflects that the veteran 
complained of pain in the right hip and lower back with 
muscle spasm.  The examination revealed full range of motion 
of the knee and hip with no swelling.  There was pain in the 
hip at extremes of range of motion.  The nerves were intact.  
The thigh was tender.  A x-ray of the right thigh revealed an 
old healed fracture of the mid shaft of the right femur with 
considerable bony sclerosis at the fracture site.  There was 
an avulsion of the greater trochanter of the right femur with 
evidence of a previous intermedullary fixation.  Service 
connection was granted for residuals of a fractured right 
femur in January 1984.  A 10 percent disability evaluation 
was assigned.  

An undated VA treatment record reflects that the then 23 year 
old veteran complained of a painful right hip down to the 
thigh, that the veteran had a history of a fractured femur 
with a plate in 1981, and that weather affected the pain.  
The diagnosis was status post fracture of the femur and 
"??" degenerative joint disease of the hip.  An x-ray taken 
in February 1984 reflects that there was excess new bone 
production probably from periosteal tags torn loose at the 
site of the insertion of the intramedullary nail through the 
greater trochanter and that there was an abundant callus 
around the fracture, even almost exuberant.  

The VA physician noted in the March 1984 report of bone 
scintigraphy that it was suggestive of fracture of the distal 
left tibia, less active heterotrophic bone in the 
trochanteric region of the right femur, and remote trauma of 
the shaft of the right femur.  An April 1984 VA orthopedic 
examination reflects questionable pain secondary to 
heterotrophic ossification and questionable underlying bone 
lesion.  

Treatment records from St. Luke's Hospital dated for the 
period of May 1984 to June 1984 reflect that the veteran was 
admitted to the hospital following a motor vehicle accident 
and was seen in the emergency room with pain and deformity of 
the right hip.  The preoperative diagnosis was traumatic 
dislocation of the right hip with fracture of the right 
acetabulum.  A closed reduction of the right hip with 
insertion of a tibial pin was performed.  Several days later, 
the veteran was evaluated and the preoperative diagnosis was 
fracture-dislocation of the right hip with intra-articular 
fragments.  Subsequently, an open reduction with debridement 
of the joint and internal fixation of the posterior 
acetabular lip fragment with a cortical screw was performed.  
The final diagnosis was fracture of the right hip joint.  The 
prognosis for the hip joint was guarded. 

A July 1985 VA outpatient orthopedic record reflects right 
hip pain and stiffness secondary to open reduction internal 
fixation of the right acetabular fracture 8 months ago.  X-
rays show heterotrophic ossification of the right hip.  

VA treatment records dated for the period of February 1986 to 
April 1988 reflect that the veteran was in a motor vehicle 
accident in May 1984 and that a pin was removed [from his 
right femur] in February 1986.  The records reflect 
progressive heterotrophic bone formation, decreased range of 
motion, and right hip pain.  On examination, the right hip 
was painful on range of motion.  Flexion was from 45-90 
degrees.  Abduction was to 20 degrees.  Internal and external 
rotation was 5 and 10 degrees respectively.  There was full 
range of motion on the knee and ankle on the right side.  The 
veteran's neurovascular status was normal.  The x-rays 
revealed heterotrophic calcification throughout the 
posterolateral aspect of the right hip and acetabulum.  A 
screw appeared to possibly be protruding into the joint.  The 
heterotrophic calcification was resected from around the hip 
and the screw was removed under general anesthesia.  A 
January 1987 entry reflects "certainly [the veteran] should 
not work as a letter carrier . . . recommend transfer to desk 
job."  An October 1987 entry reflects degenerative changes 
and collapse status post screw removal and heterotrophic 
ossification resection [of the right femur].  On physical 
examination, there was decreased range of motion of the right 
hip with pain.  The right hip x-ray revealed lateral 
subluxation.  The assessment and plan included severe 
degenerative changes of the right hip and light duty.  

The April 1988 VA examination reflects that the veteran was 
able to ambulate normally.  He could toe and heel walk, and 
squat without difficulty.  The examination of the right leg 
showed scaring laterally over the hip and over the thigh.  
There was no tenderness over those areas.  He had some 
limited motion in his hip and could only flex it 90 degrees, 
extend it to neutral, and abduct 25 degrees.  He could 
internally and externally rotate only 5-10 degrees.  He had 
full and complete range of motion in the knee.  The right leg 
was about an inch smaller at the thigh and about 1/2 inch 
shorter than the left side.  The final diagnoses were 
residual postoperative fracture of the right femur and 
avascular necrosis of the right hip.  The April 1988 right 
hip x-ray reflects considerable deformity of the hip joint 
with irregularity and flattening of the femoral heads as well 
as associated change in the adjacent acetabulum with 
extensive bony overgrowth laterally.  The changes were 
consistent with aseptic necrosis and have developed in the 
interval since earlier views in September 1983.  

Additional evidence associated with the claims file 
subsequent to the October 1988 RO decision that denied 
service connection for a fracture-dislocation of the right 
hip joint, postoperative, as a residual of a motor vehicle 
accident in May 1984, on the basis that there was no evidence 
of treatment, findings or a diagnosis of a fractured right 
hip in-service includes the following: 

An April 1990 VA examination reflects that the veteran 
complained of pain in the lower back and hip.  On 
examination, the veteran walked with a right leg limp, he 
could not run, nor do steps well.  He could walk on his toes 
and heels and do a full squat.  He bent to 4 inches from the 
floor with pulling in the back of the right leg and low back.  
He had a positive Trendelenburg on standing and a right leg 
limp.  There was 20 degrees abduction of the right hip and 90 
degrees of flexion.  Supine and straight leg raising of 80 
degrees to the right resulted in both buttock and hip pain.  
The impression was status post fracture of the shaft to the 
right femur with positive Trendelenburg, right leg limp on 
walking, and deformed femoral head.  By a May 1990 rating 
decision, the RO granted a 20 percent rating for the service-
connected fracture of the right femur.  

A June 1990 VA emergency room evaluation reflects limited 
right hip examination secondary to pain.  Decreased range of 
motion of the right hip and unable to perform internal and 
external rotation on the right and pain with less than 45 
degrees leg raise.  The reflexes were within normal limits.  
Active range of motion of the knees and toes were decreased.  
The assessment was severe degenerative joint disease of the 
right hip and rule out infection and possible need for 
reopen.  

The veteran alleges that his service-connected right femur 
fracture and repair made him susceptible to the right hip 
fracture-dislocation that occurred in the motor vehicle 
accident in 1984.

Testimony from the February 1993 personal hearing reflects 
that the veteran fractured his right femur, a rod was placed 
in his leg, and that he sustained some soreness and pain in 
his right hip and leg thereafter.  Transcript, hereinafter 
T., at 1.  He had a subsequent surgery to remove the rod.  T. 
at 2.  He experienced soreness after that surgery and was 
informed that he was getting a build up of calcium in his hip 
and femur.  T. at 2.  Prior to the motor vehicle accident in 
1984, he experienced discomfort from the calcium build up.  
T. at 2.  He was at fault in the accident and the impact was 
not hard.  T. at 2.  He believes that the service-connected 
fractured right femur and repair left his right hip in a 
weakened state and more susceptible to injury.  T. at 4.  
During the hearing, the veteran showed the Hearing Officer 
where the rod was inserted into the top of his right hip and 
extended 15 or 16 inches down the shaft of the femur.  T. at 
5, 8.  He underwent surgical repair at St. Luke's Hospital 
for the fracture-dislocation of the right hip.  T. at 6.  

In February 1993, the RO requested a copy of the accident 
report from the Cleveland Ohio Police Department.  The 
department forwarded the report for a person with the same 
name as the veteran but incorrect birth date.  The police 
department noted that the attached report was the only one 
they had for that name in May 1984.  

In relevant part, VA treatment records dated from May 1988 to 
April 1997 reflect treatment for right hip pain secondary to 
degenerative changes, degenerative joint disease status post 
right femur fracture, and that the veteran medicated with 
Motrin.  The April 1997 x-ray of the hip reflects avascular 
necrosis of the right hip with collapse and hypertrophic 
ossification.  

In February and August 1998, the RO received treatment 
records considered in the prior Social Security Disability 
determinations.  The evidence included VA treatment records 
(incorporated by reference), private medical records, and 
records from the Federal Correction Institute in West 
Virginia for the period of July 1992 to August 1992.  In 
pertinent part, the Federal Correction Institute records 
reflect right hip and low back pain with severe degenerative 
osteoarthritis secondary to old trauma.  The medical report 
of Dr. Saghafi dated in November 1992 reflects that the 
veteran sustained a fracture of the right hip and an injury 
of the lower back in 1984, that he had an open reduction and 
insertion of pins in the right hip in 1984, and underwent a 
second [surgical] procedure in 1986.  The diagnoses were 
degenerative arthritis and an old healed fracture of the 
right hip, status postoperative remote, and residual strain 
of the lumbar spine.  A radiographic report dated in November 
1992 from Drs. King, Ram, and Associates, Inc., reveals an 
old healed fracture of the head and the neck of the right 
femur with advanced changes of osteoarthritis of the hip 
joint, as well as an old healed fracture of the mid shaft of 
the femur.  The report reflects that the changes in the mid 
shaft of the femur were secondary to an old healed fracture 
and previous surgical procedures.  A Social Security 
Disability examination dated in January 1993 reflects 
degenerative joint disease of the right hip, decreased range 
of motion, and that the veteran ambulated with a limp with 
and without aids.  

The March 1998 VA examination reflects a diagnosis of 
residual postoperative fracture of the right femur and 
residual postoperative fracture-dislocation of the right hip.  
The x-ray of the femur reflects an old fracture involving the 
mid shaft of the right femur with associated osteoporosis.  
The x-ray of the right hip reflects markedly advanced 
degenerative arthritic changes of the right hip with 
ankylosis and associated generalized osteoporosis.  There 
were minimal degenerative arthritic changes of both 
sacroiliac joints and the left hip joints.  The examiner 
opined that as best he could tell from reviewing the records 
and his examination, the current shortening and degenerative 
hip were all related to the fracture-dislocation of the hip 
and not related to his femoral shaft fracture.  He could not 
ascertain any aggravation to the hip from the femur fracture.  
He opined that this was all a totally separate injury and 
that it was all related to the motor vehicle accident in 
1984.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. 3.310(a); Allen v. Brown, 7 Vet.App. 
439,448 (1995) (en banc).

Pertinent evidence submitted since the October 1988 RO 
decision includes the veteran's testimony and statements in 
support of his claim.  The veteran asserts that his right hip 
was weakened by the surgery performed on his service-
connected right femur.  In that regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issue involves a question of medical causation, as here, only 
individuals possessing the specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (lay statements as to medical 
diagnosis or causation are not competent).  The evidence does 
not show that the veteran possesses medical expertise, nor is 
it contended otherwise.  Therefore, the veteran's lay 
statements that his service-connected fractured right femur 
repair weakened his right hip and resulted in the subsequent 
fracture does not constitute competent evidence as the 
question of aggravation for purposes of establishing a 
medical nexus.

Moreover, the medical evidence from the Federal Correction 
Institute, the Social Security Administration, Dr. Saghafi, 
and the VA since the October 1988 RO decision does not, when 
viewed in the aggregate, tend to indicate that the veteran's 
fracture-dislocation was caused or aggravated by a service 
connected condition.  Instead, it merely reflects that the 
veteran has a current fracture-dislocation of right hip 
joint, which has been medically associated with a post-
service automobile accident.

Because the evidence submitted since the RO rendered its 
October 1988 decision, when viewed either alone in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran's current disability manifested 
by a fracture-dislocation of the right hip joint was caused 
or aggravated by a service-connected condition, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the claim for service connection 
of a fracture-dislocation of the right hip joint on a 
secondary basis.  38 U.S.C.A. § 5108.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the application 
for his claim of service connection on a secondary basis.  
Graves v. Brown, 8 Vet. App. 522, 524 (1996); Robinette, 8 
Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for a fracture-dislocation of 
the right hip joint on a secondary basis, the appeal is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

